                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                    No. 5:18-CV-51-D


RICARDO RICHARDS,                             )
                                              ).
                        Plaintiff,            )
                                              )
                v.                      )                           ORDER
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                   Defendant.           )


        On January 22, 2019, Magistrate Judge ~tes issued a Memorandum. and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. l 8J, grant defendant's motion for judgment on the pleadings [D.E. 22], and affirm defendant's

final decision. See [D.E. 25]. On February 5, 2019, plaintiff objected to the M&R [D.E. 26]. On

February 8, 2019, defendant responded [D.E. 27].

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiff made no objection, the court is satisfied that there is no clear
 error on the face of the record.

         The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

. scope ofjudicial review of a final decision concerning disability benefits under the Social Security

 Act, 42 U.S.C. § 405(g), is limited to determining whether substantial evidence supports the

 Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

 See,~ Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002); Hays v. Sullivmi, 907 F.2d 1453,

 1456 (4th Cir. 1990). Substantial evidence is evidence that a ''reasonable mind might accept as

 adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation

 omitted). It "consists of more than a mere scintilla of evidence but may be less than a

 preponderance." Smith v. Chater, 99 F.3d 635,638 (4th Cir. 1996). This court may not reweigh the

 evidence or substitute its judgment for that ofthe Commissioner. See, e.g.. Hays, 907 F.2d at 1456.

 Rather, in determining whether substantial evidence supports the Commissioner's decision, the court

 examines whether the Commissioner analyzed the relevant evidence and sufficiently explained her

 findings and rationale concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131

 F.3d 438, 439-40 (4th Cir. 1997).

         Plaintiff's objections restate the arguments made to Judge Gates. Compare [D.E. 19] 4-9,

 with [D.E. 26] 1. However, both Judge Gates and the ALJ applied the proper legal standards. See

 M&R [D.E. 25] 5-10. Moreover, substantial evidence supports the ALJ's analysis. See id. at 2-5.

         In sum, plaintiff's objections to the M&R [D.E. 26] are OVERRULED, plaintiff's motion

 for judgment on the pleadings [D.E. 18] is DENIED, defendant's motion for judgment on the

 pleadings [D.E. 22] is GRANTED, defendant's final decision is AFFIRMED, and this action is

 DIS:tvlISSED. The clerk shall close the case.



                                                   2
SO ORDERED. This   t~   day of February 2019._




                                             United States District Judge




                                     3
